Case 3:17-cv-02183-MEM Document 51 Filed 09/13/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183

 

MOTION TO EXTEND DEADLINE FOR SUPPLEMENT TO
. EXPERT REPORTS

NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and
in support of this motion, avers as follows:

1. Pursuant to an Order dated June 17, 2019 (Doc. 48), the Court set deadlines
for expert reports.

2. Pursuant to an Order dated September 11, 2019 (Doc. 50), the Court set a
deadline of November 11, 2019 for Defendant to supply its expert reports.

3. The Plaintiff seeks an Order to extend the deadline for supplementary expert
reports.

4, The requested extension will not unreasonably delay trial.

5. Defendant concurs in this request.

 
Case 3:17-cv-02183-MEM Document 51 Filed 09/13/19 Page 2 of 4

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

extend the deadlines for Plaintiff's supplementary expert reports.

Date: September 13, 2019

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar I.D. # PA 49625

gmk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar I.D. # PA 306689
cjs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755

 
Case 3:17-cv-02183-MEM Document 51 Filed 09/13/19 Page 3 of 4

CERTIFICATE OF CONCURRENCE

The undersigned hereby certifies that on September 13, 2019, he contacted
A. James Hailstone, Esquire requesting concurrence in the foregoing motion.

Attorney Hailstone concurred in the request.

/s/ Christopher J. Szewezyk, Esquire
Christopher J. Szewezyk, Esquire
Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

(570) 348-0776

Dated: September 13, 2019

 
Case 3:17-cv-02183-MEM Document 51 Filed 09/13/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

13th day of September, 2019.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire

 
